UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number333-143039 NINE MILE SOFTWARE, INC. (Exact name of registrant as specified in its charter) Nevada 20-8006878 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 563West 500 South, Ste 330, Bountiful, UT 84010 (Address of principal executive offices) (877) 499-9192 (Registrant’s telephone number, including area code) 579 W. Heritage Park Blvd.#220C, Layton, UT 84041 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Class Outstanding as of November 12, 2010 Common Stock, $0.001 par value TABLE OF CONTENTS Heading Page PARTI—FINANCIAL INFORMATION Item 1.Financial Statements 3 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3.Quantitative and Qualitative Disclosures About Market Risk 12 Item 4(T).Controls and Procedures 12 PARTII—OTHER INFORMATION Item 1.Legal Proceedings 12 Item 1A.Risk Factors 12 Item 2Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. (Removed and Reserved) 12 Item 5. Other Information 12 Item 6.Exhibits 13 Signatures 14 -2 - PARTI—FINANCIAL INFORMATION Item 1.Financial Statements The accompanying unaudited balance sheet of Nine Mile Software, Inc. at September 30, 2010 and related unaudited statements of operations and cash flows for the three and nine months ended September 30, 2010 and 2009 and the period from November 30, 2006 (date of inception) to September 30, 2010, have been prepared by management in conformity with United States generally accepted accounting principles.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature.It is suggested that these financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s December 31, 2009 financial statements.Operating results for the period ended September 30, 2010, are not necessarily indicative of the results that can be expected for the fiscal year ending December 31, 2010 or any other subsequent period. NINE MILE SOFTWARE, INC. FINANCIAL STATEMENTS September 30, 2010 -3 - NINE MILE SOFTWARE, INC. Condensed Consolidated Balance Sheets ASSETS September 30, December 31, (Unaudited) CURRENT ASSETS Cash $ $ Prepaid expenses - Total Current Assets EQUIPMENT, net OTHER ASSETS Copyrights, net Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Payroll liabilities $ $ Accounts payable and accrued expenses 40 Deferred revenue - Notes payable and accrued interest-related party - Total Current Liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY (DEFICIT) Common stock; 50,000,000 shares authorized, at $0.001 par value, 2,598,801and 2,598,801 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ -4 - NINE MILE SOFTWARE, INC. Condensed Consolidated Statements of Operations (Unaudited) From Inception For the Three For the Three For the Nine For the Nine on November 30, Months Ended Months Ended Months Ended Months Ended 2006 Through September 30, September 30, September 30, September 30, September 30, (Restated) (Restated) REVENUES $ $
